Provisions of the Special Foreign Assistance Act of 1986
         Relative to the Assets of Jean Claude Duvalier

Section 204 o f the Special Foreign Assistance Act of 1986 requires the President to freeze or
  otherwise prevent the dissipation o f assets, allegedly stolen by the form er president of Haiti,
  that are the subject o f litigation to determine their ownership. The President is not required to
   freeze assets that are not the subject o f litigation by the government o f Haiti.

                                                                                              January 2, 1987

         M   em orandum          O p in io n   for th e      D epu ty A tto rn ey G en era l


                                 I. In tro d u c tio n a n d S u m m a ry

   This memorandum is in response to your request of November 26, 1986, for
the opinion of this Office regarding the obligations imposed upon the President
by § 204 of the Special Foreign Assistance Act of 1986, Pub. L. No. 99-529
(Act), a provision that mandates that the President provide assistance to the
government of Haiti in its efforts to obtain assets allegedly stolen by Jean
Claude Duvalier and his associates. We understand that the need for this
opinion is prompted by interagency deliberations to determine the substance of
the Executive Order required to implement the Act.
   In the course of these interagency deliberations, this Office has learned that
the Government of Haiti has litigation pending in both Florida and New York
which seeks to recover assets allegedly stolen by Jean Claude Duvalier or his
associates.1In both cases the Haitian government may be required to post bond
to secure attachment orders on or otherwise preserve the Duvalier assets
pending resolution of the litigation to determine title to the assets.2 Counsel for
the Haitian government has represented to the Department of Justice that Haiti
has insufficient funds to post bond. Haiti’s counsel has contended that § 204 of
the Special Foreign Assistance Act requires that the President expeditiously
freeze all Duvalier assets within the jurisdiction of the United States. The
Department of the Treasury, however, has taken the position that the President
is not required to freeze or otherwise prevent the dissipation of Duvalier assets
even if these assets are subject to pending litigation in which Haiti is unable to
   1 In this m em orandum we shall denom inate assets        held in the name o f Jean Claude D uvalier or his
associates that are under the jurisdiction o f the U nited   States as “ D uvalier a s s e ts /’ w ithout prejudging the
issue o f who actually has title to these assets.
  2 We understand that, at present, the G overnm ent o f     Haiti has obtained tem porary orders restraining the
assets until decisions on the posting o f bonds and other    prelim inary matters are rendered.
post bond. Treasury concedes that § 204 requires the President to take some
action to assist Haiti in its efforts to recover Duvalier assets, but believes that
the statutory requirement to provide assistance may be satisfied if the United
States undertakes an investigation to discover Duvalier assets within the United
States which are not presently the subject of litigation.
   We have concluded that § 204 of the Special Foreign Assistance Act re­
quires the President to freeze or otherwise prevent the dissipation of Duvalier
assets which are the subject o f litigation by Haiti if such action is necessary to
preserve these assets during the pendency of litigation to determine their proper
ownership.3 A fair reading o f § 204 makes clear that Congress specifically
recognized that Haiti was unable to secure the assets without outside assistance
and that the purpose of the section was to mandate that the President provide
that assistance. Moreover, the legislative history confirms that Congress in­
tended the President to take action that would permit Haiti to have its claims
considered on their merits and specifically contemplated that he freeze Duvalier
assets in order to accomplish this result. Finally, the President’s signing state­
ment recognizes that his discretion under § 204 must be exercised in a manner
that reflects § 204’s purpose. The clear purpose of the legislation is to preserve
the res during the pendency of Haiti’s legal proceedings.
   We also conclude, however, that the President’s obligations under § 204 are
limited to assisting Haiti with respect to Duvalier assets that are now the
subject or that subsequently become the subject of litigation by the government
of Haiti. Although the President has discretion under § 204 to take action with
respect to any Duvalier assets under the jurisdiction of the United States, the
legislation does not require a general freeze of these assets.

                                                II. Analysis

   Section 204(b) of the Special Foreign Assistance Act of 1986 orders the
President to exercise authorities referenced by § 203 of the International Emer­
gency Economic Powers Act (IEEPA), 50 U.S.C. § 1702, to assist Haiti in its
efforts to recover through legal proceedings the assets of Jean Claude Duvalier
and his associates. This section provides in full:
          The President shall exercise the authorities granted by section
          203 of the International Emergency Economic Powers Act (50
          U.S.C. § 1702) to assist the Government o f Haiti in its efforts to
          recover, through legal proceedings, assets which the Govern­
          ment of Haiti alleges were stolen by former president-for-life
          Jean Claude Duvalier and other individuals associated with the
          Duvalier regime. This subsection shall be deemed to satisfy the
          requirements of section 202 of that Act.
  ^ In defining the actions required by § 2 0 4 , we do not, o f course, im ply that the President must personally
undertake any action. Pursuant to 3 U.S.C. § 301, the President may delegate to “the head of any department
or agency in the executive branch, or an y official thereof w ho is required to be appointed by and with the
advice and consent o f the Senate . . . any function which is vested in the President by law .”

                                                        2
(Emphasis added.) The authorities referenced in § 203 of IEEPA are extremely
broad and include the authority to freeze assets within the jurisdiction of the
United States in which a foreign government or foreign national has an inter­
est.4 Under IEEPA a predicate to the exercise of these authorities is the
declaration under § 202 of that Act that a national emergency exists. In light of
Congress’ statement that § 204(b) of the Special Foreign Assistance Act is
deemed to satisfy this requirement, no declaration of emergency is required.5
   Section 204(b) thus requires that the President exercise authority embodied
in IEEPA to assist the government of Haiti to recover Duvalier assets through
legal proceedings. A fair reading of § 204 as a whole, however, suggests that
Congress has not left the nature of this assistance to unfettered Presidential
discretion, because in § 204(a) Congress made findings which indicate its
purpose in passing this legislation.6 The findings in § 204(a) are as follows:
           (1) the Government of Haiti believes that former president-for-
           life Jean Claude Duvalier and other individuals associated with
           the Duvalier regime illegally diverted to their own use substan­
           tial amounts of the assets of the Government of Haiti;
           (2) the Government o f Haiti is attempting to locate and recover
           those assets through legal means;
           (3) virtually every relevant jurisdiction, both in the United States
           and abroad, requires the posting o f some form o f security to
  4 Section 203 provides the following authorities:
       (a) (1) At the tim es and to the extent specified in section 1701 o f this title, the President may,
                under such regulations as he may prescribe, by means o f instructions, licenses, or
                otherw ise —
                (A) investigate, regulate, o r prohibit —
                    (i) any transactions in foreign exchange,
                    (ii) transfers o f credit o r paym ents betw een, by, through, or to any banking institu­
                              tion, to the extent that such transfers or paym ents involve any interest o f any
                              foreign country or a national thereof,
                    ( 1 1 1 ) the importing o r exporting o f currency or securities; and
                (B) investigate, regulate, direct and com pel, nullify, void, prevent or prohibit, any
                    acquisition, holding, w ithholding, use, transfer, w ithdraw al, transportation or expor­
                    tation of, o r dealing in, o r exercising any right, pow er, or privilege with respect to, or
                    transactions involving, any property in which any foreign country or a national
                    th ereo f has any interest,
                by any person, o r w ith respect to any property, subject to the jurisdiction of the U nited States
  The President has recently exercised these authorities to freeze certain assets owned by the Libyan
governm ent or its instrum entalities. Executive O rder No. 12544,51 Fed Reg. 1235 (1986).
  5 We em phasize that in any event the President’s exercise o f authority under § 204 will not constitute an
exercise o f authorities under the IEEPA itself but an exercise o f pow ers under the Special Foreign Assistance
Act o f 1986 that are defined by reference to IEEPA. T herefore the President’s action under § 204 will not
create any precedent with respect to actions that may be taken under IEEPA.
  6 To interpret § 204(b) without reference to § 204(a) would be to ignore the cardinal rule o f statutory
interpretation that all parts o f a statute are to be given effect See American Textile Manufacturers Institute,
Inc. v. Donovan, 452 U.S. 490, 513 (1981). M oreover, the findings are the best evidence o f the purpose o f the
statute. They show that Congress specifically considered and reached a judgm ent regarding the problem at
hand. See R. K eeton, Venturing to Do Justice 9 4-95 (1969) (arguing that courts m ust pay special attention to
congressional purpose when C ongress has considered and prescribed for the specific problem which the
legislation addresses).

                                                        3
           secure the issuance o f orders o f attachment or other judicial
           seizures o f property,
           (4) the Government o f Haiti is unable, without outside assis­
           tance, to post the necessary security because o f its lack o f
           assets',
           (5) Haiti’s economic situation could be significantly improved,
           and the need for external resources reduced, if the Government
           of Haiti is able to pursue its legal remedies against those who are
           in large part responsible for the economic crisis in Haiti; and
           (6) the United States has a substantial foreign policy interest in
           helping the Government of Haiti recover any assets which were
           illegally diverted by those associated with the Duvalier regime.
(Emphasis added.)
   The requirement that the President assist Haiti must therefore be read in light
of Congress’ findings in § 204(a) concerning the nature of the problem Haiti
faces and the nature of the assistance Haiti requires. Through these findings,
Congress has made clear that (1) Haiti is unable as a practical matter to pursue
the assets through legal proceedings, because it is unable to post the necessary
bond to secure these assets; and (2) Haiti needs “outside assistance” to preserve
the res pending litigation. In the event that Haiti, as the findings specifically
contemplate, is unable to post bond, the direct inference to be drawn is that the
President’s assistance to Haiti should be of a kind that will secure the assets
until a judgment determining title to the assets may be rendered. Among the
authorities Congress has referenced in § 204(b) for this purpose are those that
may be used to prohibit the transfer of assets pendente lite.1 Thus, § 204 read as
a whole strongly suggests that, in the event Haiti is unable to post bond to
secure Duvalier assets, the President must employ the authority delegated by
Congress in a manner that will preserve the res pending entry of judgment.
   The legislative history of § 204 removes any possible doubt that Congress
intended that the President freeze Duvalier assets if such action is necessary to
prevent the assets from being dissipated before the conclusion of litigation.
Representative Dixon introduced § 204 as a floor amendment to the Special

   7 U nder the au thorities referenced by IE EPA the President may preserve the res in a variety o f ways. He
m ay sim ply p ro h ib it any tran sfer of the res pendente lite. He may also condition any transfer on the receipt o f
a license w hich w ould be issued only upon certification that the defendant had deposited an amount
equ iv alen t to the fair m arket value o f th e res with the court in which the litigation w as being conducted. As
the P resid en t’s signing statem ent makes clear, § 204 “does not directly specify which of the m any executive
pow ers referenced by the International Em ergency Econom ic Pow ers Act should be em ployed,” and the
President therefore “retains the discretion to select those pow ers that are appropriate to c a n y out the
le g islatio n 's p u rposes.” Presidential S ig n in g Statem ent, Special Foreign A ssistance Act, 22 W eekly Comp.
Pres. D oc. 1453 (O ci. 27, 1986).
   For convenience, in the rest o f the o p in io n we w ill denom inate Presidential action to preserve Duvalier
assets pendente lite as an “asset freeze.” We em phasize, how ever, that “freeze” is an um brella term
enco m p assin g a variety o f actions that th e President may take under the authorities referenced by IEEPA in
ord er to preserve the D uvalier assets.

                                                         4
Foreign Assistance Act of 1986. His speech is the only legislative history
explaining this section. Representative Dixon’s speech in pertinent part is as
follows:
         When the Duvaliers fled Haiti in February, they not only left
       the country in millions of dollars of debt, but with less than $1
       million in foreign reserves.
             Without foreign exchange reserves to buy even the bare ne­
           cessities, including food and fuel, the Government urgently
           must recover the money the Duvaliers siphoned off.
             The Government of Haiti is attempting to locate and recover
           those assets through legal means.
              But virtually every relevant jurisdiction, both in the United
           States and abroad, requires the posting of some form of bond to
           secure the issuance of orders of attachment or judicial seizures
           of property.
             The Government of Haiti is unable, without assistance, to
           post the necessary security bond because of its lack of assets.
            My amendment is simple and straightforward: To assist the
          new Government o f Haiti to have its day in court in its attempt to
          reclaim wealth which was allegedly stolen by H aiti’s form er
          President and his associates.
             The amendment would require the President to use authori­
          ties in the International Economic Powers Act to freeze assets o f
          Duvalier and his associates so that these assets cannot be re­
          moved during the period which H aiti’s claims are considered
          through regular legal processes.
132 Cong. Rec. 19717-18 (1986) (emphasis added).8
  8 Representative D ix o n 's speech continued as follows.
        I can understand that som e do not like to see the em ergency pow ers applied in a case such as
      this where the em ergency is not one facing the United States but instead confronts a friend. If we
      can develop another way to be helpful in a timely manner, I would welcom e it But if we wait,
      som e o f the w ealth that belongs to the H aitian people may be irretrievable (sic] lost. I w ould hope
      that the Foreign Affairs Com m ittee will look for a perm anent way o f providing authority to the
      President to help countries in H aiti’s position in the future but for Haiti the time is now.
        W e do not know w hether any o f the funds skimmed o ff through years o f corruption cam e from
      the U.S. Treasury. We should act to help assure that the m oneys in the United States are given to
      their rightful ow ners and not lost forever because Haiti is too poor to press its claim s effectively.
        1 believe that the interim Governm ent o f Haiti, under the Lieutenant General Nam phy (Nam-
      phee), is seriously com m itted to a transition from a m ilitary council to a dem ocratically elected
      civilian governm ent
        A law firm — Stroock, Stroock, & Lavan — has been retained by the Governm ent o f Haiti to
      assist in recovering these assets.
        I hope you w ill support my amendm ent and help the Governm ent o f Haiti in recovering the
      funds.
132 Cong. Rec. at 19718.

                                                        5
   Given the text of the statute and its legislative history, we therefore cannot
agree with Treasury’s position that the President could (1) refuse to freeze the
Duvalier assets subject to legal proceedings even if such action were necessary
to prevent these assets from being transferred or dissipated before the conclu­
sion of the litigation; and (2) simply choose to investigate in an attempt to
identify other Duvalier assets within the jurisdiction of the United States in
order to satisfy the statutory requirement that the President exercise authorities
referenced by IEEPA. If Duvalier assets subject to litigation would be dissi­
pated without an asset freeze, it would not be sufficient, in our view, for the
President to limit his action to investigating whether Duvalier has other assets
in the United States not at present subject to litigation. Since Haiti lacks the
funds to preserve the res pendente lite , Haiti would face, according to the
congressional findings, the same difficulties with respect to any such newly
discovered assets as it now faces with respect to the assets that are in litigation.
Congress could not have intended that the assistance rendered by the President
leave Haiti in the same situation that the legislation was designed to ameliorate.9
   We do not agree, however, with counsel for the Government of Haiti that the
statute requires the President to freeze all the Duvalier assets that are within the
   9 W e have a lso concluded that Congress’ direction that the President take action to preserve a res held in the
nam e o f a foreigner pending judgment determ ining title to the res is w ithin C ongress' constitutional powers.
First, it is clear that freezing Duvalier a ssets pendente lite does not constitute a Bill o f A ttainder. In Nixon v.
Administrator o f General Services, 433 U.S. 425 (1977), the Supreme C ourt determ ined that legislation
depriv in g form er President Nixon o f the custody o f his records was not a Bill of A ttainder, because the
legislation did not represent a deprivation traditionally forbidden by the Bill of A ttainder Clause nor the
functional equivalent o f such a deprivation. The Court held that the deprivation was not a forbidden
functional equivalent because the legislation had a legitim ate nonpunitive purpose and the legislative record
did not reflect a punitive legislative motive. Id. at 47 5 -8 4 . U nder the Nixon test, freezing D uvalier assets does
not violate the Bill o f A ttainder Clause. Such an action is not one, like the confiscation o f property, that is
traditio n ally forbidden by the Bill of A ttainder C lause N or is the action a functional equivalent, because the
legislation has the legitim ate nonpunitive purpose o f aiding a foreign country and the legislative record
displays no punitive m otive. It should also be noted that the legislation leaves the ultim ate issue o f the title to
these assets to the determ ination of courts under applicable state laws.
   Second, the congressional action is not an im proper usurpation of judicial power In Dames & Moore v.
Regan , 453 U.S. 654 (1981), the Supreme C ourt held that under the authority delegated to him by IEEFA, the
President could nullify attachm ents that various plaintiffs had obtained on Iranian property in both state and
federal courts. A lthough the Court did not address the precise issue o f w hether this action usurped judicial
pow ers because o f its interference with pending litigation, the Court, in upholding the constitutionality o f the
nullification, im plicitly held that the action w as not a usurpation. A fortiori , freezing assets pending litigation
— an action w hich p erm its an ultimate ju d ic ia l determ ination on the m erits — is not an unconstitutional
usurpation o f ju d icial pow er. Moreover, the Suprem e C ourt has specifically upheld against separation of
pow ers challenge a federal statute that assured plaintiffs that they would receive consideration o f the merits
o f their claim despite a jud icial decision specifically holding that the claim was barred by res judicata. United
States v. Sioux Nations, 448 U.S. 371 (1 9 8 0 ) (upholding statute that provided for review on the merits o f an
Indian C laim s C om m ission finding, despite C ourt o f C laim s decision refusing to reach m erits on the basis of
res judicata).
   N or does C o n g ress’ direction to the President unconstitutionally interfere with his foreign policy preroga­
tives. C o n g ress' authority to order a freeze o f foreign assets, like its pow er to delegate such authority to the
President under IE EPA , derives from the Foreign C om m erce Clause. To be sure. C ongress’ direction in this
case m ay have som e incidental effect on th e P resident’s ability to conduct foreign policy. O ther congressional
action under the Foreign Commerce C lause, however, like the legislation restraining investm ent in a
p articu lar country o r the imposition of ta riffs, has a far m ore direct effect on the President’s ability to conduct
foreign policy. Yet to o u r knowledge no c o u rt has ever suggested that such legislation is unconstitutional for
this reason.

                                                          6
jurisdiction of the United States. Through its findings in § 204(a), Congress
defined Haiti’s problem as that of being unable to secure assets in legal
proceedings. Moreover, the mandate in § 204(a) refers specifically to assisting
the efforts of Haiti to recover the Duvalier assets through legal proceedings.
The legislative history also tends to confirm that the President’s obligations are
triggered by the existence of legal proceedings. As Representative Dixon stated
in his remarks quoted above, § 204 “would require the President to use authori­
ties . . . to freeze assets of Duvalier and his associates so that these assets
cannot be removed during the period which Haiti’s claims are considered
through regular legal processes.” 132 Cong. Rec. at 19717.
   We therefore agree with Treasury that if the United States could somehow
participate in the litigation over Duvalier assets to persuade the courts to
preserve the assets, without bond, pending the conclusion of litigation, an
assets freeze under § 204 would not be necessary because the problem Con­
gress sought to address would no longer exist.10 We note, however, that the
Civil Division has considered the possibility of such participation but has
concluded that such efforts would be unlikely to succeed.11



    10 In this event, § 204’s mandate could be satisfied by investigating the existence of D uvalier assets other
 than those subject to pending litigation.
   11 We do not think that the U nited States may avoid an assets freeze under § 204 by requiring that the
 Haitian governm ent take action in litigation that it does not believe is in its best interests. For instance,
counsel for the H aitian governm ent has stated that Haiti will not file a RICO action against D uvalier m order
to obtain federal court jurisdiction. Section 204 does not contem plate that the President w ill condition his
assistance to H aiti on its filing a new suit or in taking some other action, but rather contem plates unilateral
 action by the President under the authorities referenced by IEEPA.
   For sim ilar reasons, we do not believe the U nited States may require Haiti to accept a grant o f foreign
assistance given under the condition that Haiti use the grant to post bond in pending litigation against
D uvalier assets. Section 2346(a) o f T itle 22 authorizes the provision o f Economic Support Funds as follows:
         The C ongress recognizes that, under special econom ic, political, or security conditions, the
         national interests o f the United States may require econom ic support for countries in amounts
         which could not be justified solely under part I o f subchapter I o f this chapter. In such cases, the
         President is authorized to furnish assistance to countries and organizations, on such terms and
         conditions as he may determine, in order to promote econom ic or political stability . . . .
(Em phasis added.)
   The State D epartm ent argues that assistance, as the term is used in § 2346, refers only to funds w hich are
provided under an arrangem ent with the beneficiary country. See M em orandum from Kenneth J. Vandevelde,
O ffice o f the Legal Advisor, D epartm ent o f State to John O. M cGinnis, O ffice o f Legal C ounsel, Department
o f Justice (Dec. 16, 1986). Therefore a unilateral decision by the United States to pay funds to a federal or
state court or a bonding com pany for the benefit o f Haiti would not constitute assistance as that term is used
in § 2 3 4 6 . W e agree w ith the D epartm ent o f S tate’s conclusion, because § 2346 clearly contem plates
providing funds to countries rather than disbursing funds on behalf of countries w ithout their consent.
Therefore, in order to have foreign assistance funds used to post bond, the U nited States w ould have to g ive a
conditional grant o r loan to Haiti for this purpose. Haiti w ould be at liberty to refuse any funds provided under
this condition and the U nited States would continue to be obligated to take action under § 204 o f the Foreign
A ssistance Act.
   We also note that the Department o f State believes that the Special Foreign Assistance A ct o f 1986 would,
in any event, preclude the provision o f funds to Haiti to pay bonds, because Congress chose another m eans to
satisfy the bond by granting the President the authorities referenced by IEEPA W e would only need to reach
this argument if Haiti dem onstrated a willingness to accept a grant on the condition that it be used to post
bond

                                                        7
                                   Conclusion

    We believe that § 204 of the Special Foreign Assistance Act of 1986 requires
the President to prevent Duvalier assets that are subject or become subject to
litigation from being dissipated until a final judgment on the ownership of the
assets has been rendered. The President’s obligations, however, are limited to
actions necessary to prevent the removal of Duvalier assets which are subject to
litigation. The statute thus does not require the President to freeze all Duvalier
assets. Finally, if the United States government is able to preserve Duvalier
assets pendente lite by means other than an assets freeze, such as by filing
amicus briefs which persuade state courts to suspend their bond requirement,
the President would not be required to exercise his authority under § 204.

                                                 Sa m u el A. Au   to   , Jr .
                                            Deputy Assistant Attorney General
                                                Office o f Legal Counsel




                                        8